PER CURIAM.
Herman Wooden appeals the district court’s order denying his motion for post conviction relief and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, al*593though we grant Wooden leave to proceed in forma pauperis, we affirm the decision of the district court because Wooden was not entitled to a sentence reduction pursuant to 18 U.S.C. § 3582 (2000) and U.S.S.G. § lB1.10(a) & (c) (2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED